DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 10SEP2021 has been entered. Claims 35, 37 - 39, 41, 43 - 49, 51 - 53, and 56 - 62 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 10SEP2021 have been fully considered but they are not persuasive:

Argument 1: B. Independent Claims 35 and 49 are Patentable: “Applicant submits that the combination of SUZUKI and SHI does not teach, suggest or render obvious at least, for example, the newly presented features …”
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 35 

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 39, 41, 43, 46 49, 53, and 56 – 58 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0053131 to SUZUKI et al. (hereinafter “SUZUKI”) in view of U.S. Patent Publication 2018/0077728 to SHI et al. (hereinafter “SHI”) and U.S. Patent Publication 2011/0034199 to ZHAO et al. (hereinafter “ZHAO”).

Regarding Claim 35 (Currently Amended), SUZUKI discloses a method of requesting system information in a user equipment for a wireless network (The SI type C may include information for a channel configuration for transmitting a system information request.  The system information request is information for requesting transmission of specific system information (a specific SI type, a group of specific SI , the method comprising:
receiving, from a base station of the wireless network, a first portion of system information, the first portion comprising an indication of a second portion of system information which is available upon request (FIG. 4 is a diagram illustrating an example of a set of resources for transmitting a system information request in the present embodiment.  In FIG. 4, the horizontal axis represents a time axis, and the vertical axis represents a frequency axis.  A reference sign 700 denotes a resource belonging to a first set.  A reference sign 701 denotes a resource belonging to a second set.  A resource 700 may correspond to a first SI type, or a first group to which multiple SI types belong.  A resource 701 may correspond to a second SI type, or a second group to which multiple SI types belong.  The first group and the second group may include identical SI types.  Note that, the first group and the second group may include different SI types. [¶ 0110] … An SI type (information block) to which a system information request corresponds may be given by a resource to which the system information request is transmitted.  The base station apparatus 3 may transmit non-demand SI for indicating multiple sets of resources for transmitting a system information request.  Each of the multiple sets may correspond to a different SI type.  That is, for each of SI types to which the system information request corresponds, a set of resources may be configured.  For example, a first set of resources for transmitting a system information request corresponding to a first SI type and a second set of resources for transmitting a system information request  … the receiver 10 receives non-demand SI including information for indicating the multiple sets, the multiple sets include at least a first set corresponding to the first piece of on-demand SI, and a second set corresponding to a second piece of on-demand SI, and the non-demand SI is transmitted regardless of the system information request. [¶ 0176]); 
transmitting, to the base station, a first request requesting that the second portion of system information be transmitted to the user equipment (the terminal apparatus 1 that includes the receiver 10 for receiving multiple pieces of on-demand SI (System Information), and the transmitter 10 for transmitting a system information request to request transmission of a first piece of on-demand SI among the multiple pieces of on-demand SI. [¶ 0174]); and 
responsive to a determination that the requested second portion of system information has not been received successfully by the user equipment, transmitting, to the base station, a second request for the second portion of system information (In 604, the terminal apparatus 1, in a case that all pieces of on-demand SI to which the system information request corresponds cannot be successful reception, the determination and/or transmitting is otherwise unconditional (e.g., there is no claim or requirement as to when (temporal/time/timers) the determination and/or transmitting occurs.))
setting a first timer and a second timer upon transmission of the first request; determining that the requested second portion of system information has not been received successfully by the user equipment upon expiry of the first timer without receipt of the second portion of system information; and transmitting the second request for the second portion of system information upon expiry of the second timer, wherein the second timer is configured with a longer duration than the first timer (FIG. 6 is a sequence diagram illustrating an example of a retransmission process of a system information request. [¶ 0128] … In 604, the terminal apparatus 1, in a case that all pieces of on-demand SI to which the system information request corresponds cannot be decoded successfully during the monitoring window 603, retransmits the system information request. [¶ 0131] … The terminal apparatus 1 may start a timer based on the initial transmission of the system information request. … The terminal apparatus 1, in the case that the all pieces of on-demand SI to which the system information request corresponds are decoded successfully, may stop the timer. …  [¶ 0133] … The terminal unsuccessful reception but additionally the expiration of a timer; and 2) the combined duration of 707 + 708 is interpreted as the first timer.)

While the Examiner notes the transmitting of the second request is interpreted as occurring in time after the expiry of the first timer plus some additional time (which can obviously be satisfied by - at least – the determining processing time), SUZUKI does not explicitly disclose, or is not relied on to disclose, two distinct timers started/set at the transmission of the first request.
However, in the same field of endeavor, and as illustrated in Fig. 4A-4C SHI teaches:
setting a first timer and a second timer upon transmission of the first request; determining that the requested second portion of system information has not been received successfully by the user equipment upon expiry of the first timer without receipt of the second portion of system information; and transmitting the second request for the second portion of system information upon expiry of the second timer, wherein the second timer is configured with a longer duration than the first timer (the wireless device processor may transmit, on the modem stack associated with the first network, a connection request message to the first network using RACH in block 414. [¶ 0095] … In block 416, the wireless device duration between the first and second timers; (i.e., only that the second timer is longer in duration than the first timer); 2) transmitting of the second request is interpreted as occurring in time after the expiry of the first timer plus some additional time which is obviously satisfied by - at least – the expiry of determining processing time (e.g., intermediary processing steps 424, 418b, 426, 428, 418c, and 430) before resending the request (i.e., the second request); and 3) the re-requesting process as claimed is often seen in the art not as two timers started at the time of request, but with one timer started at the time of the request plus a second timer started at the expiry of the first timer, consistent with e.g., ¶ 0061 of the present published Specification (with the second timer often implemented as a linear or exponential back-off timer))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI with that of SHI for advantage that if no network response message is received prior to expiration of the retry timer, the … procedure may be restarted. (SHI: ¶ 0084) 
While SHI further teaches a (dynamic) back-off mechanism (the network response may include a parameter indicating a wait-time that is required before sending a new connection request message.  Such a wait-time may be dynamically set by the network … Therefore, the wireless communication device may start a back-off timer with a value set to the received wait-time, preventing transmission of the connection request message until expiration. [¶ 0085]), the combination of SUZUKI and SHI does not explicitly teach, or is not relied on to teach an increasing duration back-off mechanism, i.e.:
wherein when a duration of the second timer increases with each subsequent attempt of transmission of request for the second portion of system information, a time between transmission of the second request and a third request is greater than a time between transmission of the first request and the second request, which provides a back-off mechanism, by which later requests for the second portion of system information are less frequent than earlier requests for the second portion of system information.

However, in the same field of endeavor, ZHAO teaches:
wherein when a duration of the second timer increases with each subsequent attempt of transmission of request for the second portion of system information, a time between transmission of the second request and a third request is greater than a time between transmission of the first request and the second request, which provides a back-off mechanism, by which later requests for the second portion of system information are less frequent than earlier requests for the second portion of system information (the back off algorithm periodically increases the amount of time between retries.  Thus, mobile device 100 retries for a connection at fixed intervals that increase at a predetermined rate. [¶ 0031]) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI and SHI with that of ZHAO for advantage of a variable back off timer [that] provides an improved connection recovery … thus … provid[ing] a mechanism to reduce the amount of time spent out of service. (ZHAO: ¶ 0043)

Regarding Claim 39 (Previously Presented), the combination of SUZUKI, SHI, and ZHAO teaches the method of claim 35.
SUZUKI further discloses wherein the first portion of the system information is broadcast periodically by the base station (The system information may be classified into on-demand SI (System Information) and non-demand SI (System Information).  On-demand SI is system information transmitted by the base station apparatus 3 based on reception/detection of a system information request from the terminal apparatus 1.  Non-demand SI is system information transmitted by the base station apparatus 3 regardless of reception/detection of the system information request from the terminal apparatus 1.  Non-demand SI may be transmitted periodically.  Non-demand SI may be transmitted at a timing (subframe) predetermined by a specification or the like. [¶ 0063])

Regarding Claim 41 (Previously Presented), the combination of SUZUKI, SHI, and ZHAO teaches the method of claim 35.
SUZUKI further discloses wherein a duration of the first timer is provided in the first portion of system information (The terminal apparatus 1 may start a timer based on the initial transmission of the system information request. … The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C. … Process A: A cell selection procedure is started … Process B: Transmission failure of a system information request, reception failure of on-demand SI, update failure of on-demand SI, establishment failure of an RRC connection, and/or Radio Link Failure (RLF) are 

Regarding Claim 43 (Currently Amended), the combination of SUZUKI, SHI, and ZHAO teaches the method of claim 35.
SUZUKI further discloses further comprising, responsive to a determination that the requested second portion of system information has not been received successfully by the user equipment, transmitting, to the base station, the third request for the second portion of system information (Hereinafter, retransmission of a system information request will be described. [¶ 0127] … In 604, the terminal apparatus 1, in a case that all pieces of on-demand SI to which the system information request corresponds cannot be decoded successfully during the monitoring window 603, retransmits the system information request. [¶ 0131] …The terminal apparatus 1 may count transmission times of the system information requests.  The terminal apparatus 1 may count retransmission times of the system information requests. [¶ 0132] … In FIG. 6, the system information second timer” timer being different from the “first timer” timer – nor does SUZUKI place any limitation as to the number of iterations that the request/timer process can be repeated.)

Regarding Claim 46 (Previously Presented), the combination of SUZUKI, SHI, and ZHAO teaches the method of claim 35.
SUZUKI further discloses wherein the first request comprises a random access preamble message (The NX-PRACH is used for transmitting a preamble (preamble sequence).  The NX-PRACH may be used for a random access procedure.  The NX-PRACH may also be used for transmitting a system information request.  That is, the system information request may be a preamble. [¶ 0083] … The channel 

Regarding Claim 49 (Currently Amended),  the features of Claim 49 are essentially the same as Claim 35 with a SUZUKI further disclosing a user equipment for requesting system information, the user equipment comprising: processing circuitry and a machine-readable medium storing instructions that, when executed by the processing circuitry, cause the user equipment to: … (FIG. 1 is a conceptual diagram of a radio communication system according to the present embodiment.  In FIG. 1, a radio communication system includes a terminal apparatus 1A, a terminal apparatus 1B, a terminal apparatus 1C, and the base station apparatus 3.  The base station apparatus 3 may include a core network apparatus. [¶ 0029] … A program running on an apparatus according to an aspect of the present invention may serve as a program that controls a Central Processing Unit (CPU) and the like, and causes a computer to operate in such a manner as to enable the functions of the above-described embodiment. [¶ 0193] … a program for enabling such control functions may be recorded on a computer-readable recording medium to cause a computer system to read and perform the program 

Regarding Claim 53 (Previously Presented), the features of Claim 53 are essentially the same as Claim 39 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 53 is rejected on the same grounds and motivation as Claim 39.

Regarding Claim 56 (Currently Amended), the features of Claim 56 are essentially the same as Claim 43 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 56 is rejected on the same grounds and motivation as Claim 43.

Regarding Claim 57 (Previously Presented), the features of Claim 57 are essentially the same as Claim 44 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 57 is rejected on the same grounds and motivation as Claim 44.

Regarding Claim 58 (Previously Presented), the features of Claim 58 are essentially the same as Claim 45 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 58 is rejected on the same grounds and motivation as Claim 45.

Claims 37, 38, 51, and 52 rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of SHI, ZHAO, and U.S. Patent Publication 2016/0234736 to KUBOTA et al. (hereinafter “KUBOTA”).

Regarding Claim 37 (Previously Presented), the combination of SUZUKI, SHI, and ZHAO teach the method of claim 35.
While the combination of SUZUKI, SHI, and ZHAO does not explicitly teach, or is not relied on to teach, in the same field of endeavor KUBOTA teaches wherein the first portion of system information further comprises an indication of resources on which the second portion of system information is transmitted (a wireless network may provide service-specific system information.  The service-specific system information may be provided as a broadcast or upon receipt of a request from a UE.  In an on-demand system, the wireless network may broadcast (or broad-beam transmit) a synchronization signal, for example, that indicates to the UEs within a cell or zone coverage area that service-specific system information is available for the UEs to request.  UEs may then transmit one or more requests for service-specific system information, and may receive the system information for the identified services. [¶ 0085] … an instance of a sync signal may include information that a UE may use to determine whether to request subsequently transmitted service-specific SIB, information that a UE may use to determine where and when to request the subsequently transmitted service-specific SIB (e.g., frequency and timing information for transmitting a service-specific SIB transmission request), or information that a UE may use to determine where and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI, SHI, and ZHAO with that of KUBOTA for advantage to the transmission of on-demand system information in a wireless communication system, such as a wireless communication system having a user equipment (UE)-centric network. (KUBOTA: ¶ 0003)

Regarding Claim 38 (Previously Presented), the combination of SUZUKI, SHI, ZHAO, and KUBOTA teaches the method of claim 37.
SUZUKI further discloses wherein the indication of resources comprises an indication of a transmission window in which the second portion of system information is transmitted (The system information may be divided into multiple information blocks. The information block may be referred to as a Master Information Block (MIB) and a System Information Block (SIB).  One or multiple information blocks may be transmitted using a system information message. [¶ 0043] … Multiple information blocks may include the following SI type A to SI type O. Information included in the following SI type A to SI type O may be included in different information blocks.  Information other than the information included in the following SI type A to SI type O may be included in any one of the following SI type A to SI type. [¶ 0044] … The SI type D includes information associated with scheduling of other system information.  The information associated with the scheduling of other system information may include information for indicating a 

Regarding Claim 51 (Previously Presented), the features of Claim 51 are essentially the same as Claim 37 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 51 is rejected on the same grounds and motivation as Claim 37.

Regarding Claim 52 (Previously Presented), the features of Claim 52 are essentially the same as Claim 38 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 52 is rejected on the same grounds and motivation as Claim 38.

Claims 44 and 45 rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of SHI, ZHAO, and U.S. Patent Publication 2015/0373609 to KIM et al. (hereinafter “KIM”).

Regarding Claim 44 (Previously Presented), the combination of SUZUKI, SHI, and ZHAO teaches the method of claim 43.
 further comprising,
further comprising,
responsive to a determination that a total number of requests has reached or exceeded a maximum number; determining that a cell associated with the base station is 
barred, 
has limited service, or 
has one or more unavailable services.

(UE continues to monitor the radio link status to see if the link is still available for its service.  When UE experiences some serious problem in either downlink (DL) or uplink (UL), UE declares radio link failure (RLF).  For example, if UE detects physical layer problems for some time (downlink failure) or if UE is indicated a random access problem from MAC (downlink or uplink failure), or if UE is indicated that maximum retransmission is reached (uplink failure), then the UE declares radio link failure, that is, the communication link of the cell over the carrier is assumed to be no more available. [¶ 0067])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI, SHI, and ZHAO with that of KIM for advantage that the network and the user equipment 

Regarding Claim 45 (Previously Presented), the combination of SUZUKI, SHI, ZHAO, and KIM teaches the method of claim 44.
SUZUKI further discloses wherein the first portion of system information comprises an indication of the maximum number (The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C.  [¶ 0134] … Information associated with a configuration of the above-described prescribed value (maximum value), and information associated with a configuration of the above-described timer may be included in non-demand SI. [¶ 0139])

Claims 47, 48, 59, and 60 rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of SHI, ZHAO, and U.S. Patent Publication 2019/0159110 to TAKAHASHI et al. (hereinafter “TAKAHASHI”).

Regarding Claim 47 (Previously Presented), the combination of SUZUKI, SHI, and ZHAO teaches the method of claim 35.
While the combination of SUZUKI, SHI, and ZHAO does not explicitly teach, or is not relied on to teach, TAKAHASHI further teaches wherein the first request is transmitted as part of a radio resource control connection message (In Modified 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI, SHI, and ZHAO with that of TAKAHASHI for advantage of, particularly, in a next-generation mobile communication system (5G, new RAT) for the purpose of ultra large capacity, ultralow delay, and the like, it is necessary to decrease overheads due to transmission of system information.  Regarding the decrease in overheads due to transmission of system information, an idea that system information which is essential to all user equipments is periodically transmitted and other system information is transmitted based on a demand from a user equipment has been proposed (which is referred to as system information on demand). (TAKAHASHI: ¶ 0008)

Regarding Claim 48 (Previously Presented), the combination of SUZUKI, SHI, ZHAO, and TAKAHASHI teaches the method of claim 47.
While the combination of SUZUKI, SHI, and ZHAO does not explicitly teach, or is not relied on to teach, TAKAHASHI further teaches further comprising:
responsive to receiving an acknowledgment message to the radio resource control connection message, determining that the radio resource control connection message has been received by the base station (In Modified Example 1, the user equipment 20 determines a supported SIB by the above-mentioned 

Motivation to combine the teaching of SUZUKI, SHI, and ZHAO with that of TAKAHASHI given in Claim 47 above.

Regarding Claim 59 (Previously Presented), the features of Claim 59 are essentially the same as Claim 47 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 59 is rejected on the same grounds and motivation as Claim 47.

Regarding Claim 60 (Previously Presented), the features of Claim 60 are essentially the same as Claim 48 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 60 is rejected on the same grounds and motivation as Claim 48.

Claims 61 and 62 rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of SHI, ZHAO, and U.S. Patent Publication 2018/0035468 to ISHII.

Regarding Claim 61 (Previously Presented), the combination of SUZUKI, SHI, and ZHAO teaches the method of claim 35.
While the combination of SUZUKI, SHI, and ZHAO does not explicitly teach, or is not relied on to teach, in the same field of endeavor ISHII teaches wherein the indication of a second portion of system information comprises a list of system information blocks or system information messages belonging to the second portion of system information (FIG. 7 shows an example format of the Essential System Information message, wherein the nonEssentialSIBInfo information element each sibId is paired with valueTag, the value tag of the corresponding non-essential SIB.  Thus, in an example implementation, the node-available system information message NASIM 59 may be an Essential System Information message as shown in FIG. 7.  FIG. 7 particularly shows that the Essential System Information message may also, when functioning as the node-available system information message NASIM 59, include an information element specifying what non-essential SIBs are available at this radio access node 22 upon request.  FIG. 7 shows the essentialSysteminformation information element carrying at least one essential SIB and a nonEssentialSIBInfo information element may include a list of identifiers (sibId's) for such available non-essential SIBs.  In addition, for one or more and preferably each non-essential SIBs a value tag is provided in the nonEssentialSIBInfo information element. [¶ 0076])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI, 

Regarding Claim 62 (Previously Presented), the features of Claim 62 are essentially the same as Claim 61 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 62 is rejected on the same grounds and motivation as Claim 61.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644